Citation Nr: 0608436	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  02-21 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for loss of use of the 
left foot.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of septic phlebitis, right forearm, claimed as due 
to treatment, including surgery, during hospitalization at a 
Department of Veterans Affairs (VA) medical facility in 
January 1986.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1943 to November 1943.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions by the Winston-Salem, North Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
August 2003 a Travel Board hearing was held before the under 
signed.  The case was previously before the Board in June 
2004, when it was remanded for further development.

A report of a VA Examination for Housebound Status or 
Permanent Need for Regular Aid and Attendance (VA Form 21-
2680) was received by VA in October 2005, accompanied by a VA 
Form 21-4138 requesting consideration for Aid and Attendance.  
This matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's service connected left foot disability 
includes pes planus and weak foot; service connection is not 
established for other left foot pathology, including any 
diabetic neuropathy, circulatory changes, or residuals of 
great toe fracture.  

2.  It is not shown that the veteran's pes planus and weak 
foot cause impairment of such extent that no effective 
function (balance, propulsion) remains other than that would 
be equally well served by an amputation stump at site of 
election below knee with suitable prosthetic appliance.  

3.  It is not shown that the veteran has additional right 
forearm disability (not a necessary consequence of surgical 
treatment properly administered) as a result of treatment he 
received at a VA medical facility in January 1986.
CONCLUSIONS OF LAW

1.  Service connection for loss of use of the left foot is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310, 4.63 (2005).

2.  Compensation under 38 U.S.C.A. § 1151 for additional 
right forearm disability as a result of VA treatment in 
January 1986 is not warranted.  38 U.S.C.A. §§ 1151, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.358 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he has the loss of the use of his 
left foot that is related to his service-connected pes planus 
and weak feet disability.  He also contends that he has right 
arm disability related to VA care he received in 1986.

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the matter 
being addressed.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App, 103 (2005).

The record reflects that via June 2004 letter, the veteran 
was informed of the evidence and information necessary to 
substantiate his claims, the information required of him to 
enable VA to obtain evidence in support of his claims, the 
assistance that VA would provide to obtain evidence and 
information in support of his claims, and the evidence that 
he should submit if he did not desire VA to obtain such 
evidence on his behalf.  The June 2004 letter informed the 
veteran that he should submit any medical reports pertinent 
to his claims.  

While the entire VCAA notice in this case was not provided to 
the appellant prior to the initial adjudication, notice was 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. 
§  5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Notably, the initial determination of entitlement 
to compensation under 38 U.S.C.A. § 1151 for right forearm 
disability preceded enactment of the VCAA.  As the veteran 
has had content-complying notice since, and has had ample 
opportunity to participate in the adjudicatory process, the 
procedure outlined is not at odds with the principles 
espoused in Pelegrini.  Notably also, the veteran did not 
receive any notice regarding ratings of service connected 
disabilities and effective dates of awards (See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar., 2006)).  Inasmuch as the decisions below 
constitute denials (rather) than grants, and neither the 
rating of a disability nor the effective date assigned is a 
matter for consideration, he is not prejudiced by the absence 
of such notice.  

The veteran's service medical records are associated with the 
claims file, as are VA examination reports and VA and private 
treatment records.  The veteran has undergone VA examinations 
that have addressed his contentions presented by this claim.  
He has not identified any pertinent evidence that remains 
outstanding.  VA's duties to notify and assist are met.  
Accordingly, the Board will address the merits of the claims.
I.  Service connection for loss of use of the left foot.

Law and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disability which is 
proximately due to or the result of a service connected 
disease or injury shall also be service connected.  38 C.F.R. 
§ 3.310(a).

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the knee with use of suitable prosthesis.  The determination 
will be based on actual remaining function of the foot, 
whether acts of balance and propulsion could be accomplished 
equally well by an amputation stump with prosthesis.  
Complete paralysis of the peroneal nerve also establishes 
loss of use.  38 C.F.R. § 4.63.

Factual background

Service medical records reveal that the veteran was observed 
to have second degree pes planus at the time of his January 
1943 induction.  He was discharged in November 1943 as a 
result of third degree pes planus, bilateral, of all arches, 
symptomatic, with moderate bulging of the inner borders and 
rotation of astragalus, manifested by pain in both feet on 
standing, marching, or exercise.

In July 1944 service connection was granted for "weak feet 
with symptoms," rated 10 percent.

On June 1992 VA examination, the veteran complained of a 
burning pain in his feet that was attributed to diabetic 
neuropathy by the examiner.

On February 1997 VA examination, the examiner did not detect 
any secondary skin or vascular changes.  X-rays showed 
arthritis of the toes.  The diagnosis was weakness, motion 
slight left ankle with diminished sensory sensation likely 
due to deterioration with age and diabetes mellitus.  The 
examiner concluded that none of the veteran's current 
disability was due to the pes planus which was present in 
service.

Private treatment records dated from June 1997 to June 2002 
reflect ongoing treatment for left ankle and foot pain.  VA 
treatment records from September 2002 to February 2005 
reflect that the veteran made multiple references to foot 
pain.

At an August 2003 Board hearing, the veteran remarked that he 
had been receiving treatment at VA facilities for his left 
foot for years.  He stated that he couldn't walk far without 
an ankle brace, and that he was able to walk "with the help 
of a prosthesis."

On July 2005 VA orthopedic examination, the veteran stated 
that he had used a left ankle brace for many years.  He 
stated that a few months prior to the examination he fell and 
sustained a left great toe fracture that resulted in 
decreased activity and the required use of a cane.  He 
indicated that he had foot pain upon increased walking.  He 
stated that he was able to walk to the examining area from 
the parking lot (a distance estimated to be 2-3 blocks).  
Examination of the left foot revealed pronation deformity; 
the veteran was unable to rise on his tiptoes.  Chronic 
venous changes and discoloration from the ankle to the toes 
were noted.  The assessment included left posterior tibialis 
tendon insufficiency.  The examiner stated that the veteran's 
loss of foot function was related more to aging than to his 
flat feet problems noted during service.  It was noted that 
the veteran's pain was related to tendon dysfunction and 
circulatory problems.

Analysis

Loss of use of a foot is defined by regulation (as outlined 
above).  Significantly, there have been no objective findings 
that the veteran's left foot disability results in impairment 
of such severity.  There is no examination report or 
treatment record showing that he lacks left foot functions of 
balance and propulsion to such degree that the remaining 
functions would be equally well served by an amputation stump 
with prosthesis.  The veteran himself has admitted that he is 
able to walk, albeit with pain.  

Furthermore, it is noteworthy that the veteran's only service 
connected left foot pathology consists of pes planus and weak 
foot.  Other pathology shown (e.g., diabetic neuropathy, 
circulatory changes, residuals of great toe fracture) is not 
service connected; no medical professional has linked such 
other disability to the veteran's service-connected pes 
planus with weak feet.  Hence any disability due to pathology 
other than pes planus and weak foot may not be considered in 
determining whether loss of use of the left foot would be 
service connected.  The veteran essentially indicated at his 
August 2003 Board hearing that a VA examiner has suggested 
that he has left foot loss of use related to his service-
connected disability.  However, there is no such opinion in 
the records (and all identified have been secured).  In fact, 
VA examiners (June 1992, February 1997, and July 2005) have 
specifically attributed the veteran's left foot problems 
(other than pes planus and weak feet) to nonservice-connected 
problems such as aging, diabetes, and tendon dysfunction.  
The VA examiners provided their opinions after reviewing the 
veteran's medical history and conducting a physical 
examination, and there are no contrary opinions of record.

In short, the preponderance of the evidence is against both a 
finding that the veteran has left foot impairment amounting 
to loss of use, and against a finding that any such 
impairment would be due to service connected pathology 
(disability).  Accordingly, service connection for loss of 
use of the left foot is not warranted.

II.  Compensation under 38 U.S.C.A. § 1151 for right forearm 
disability.

Law and Regulations

A claim for disability compensation benefits under 38 U.S.C. 
§ 351 for right upper extremity disability as a result of VA 
treatment following surgery in a VA facility in January 1986 
was denied by a Board decision in June 1988.  Because of 
changes in the law since the June 1988 Board denial (as noted 
in an August 1998 Board decision which addressed unrelated 
matters), this issue is being considered de novo.  A final 
Board decision denied benefits under 38 U.S.C.A. § 1151 for 
right leg disability and ventricular tachycardia based on the 
VA hospitalization in January 1986, and the instant appeal is 
limited to the matter of entitlement to § 1151 benefits for 
right forearm disability.

The applicable Title 38, United States Code § 1151 provided 
that, where a veteran suffers an injury or an aggravation of 
an injury resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation will payable for such disability.  38 C.F.R. 
§ 3.358.  [A requirement that the proximate cause of the 
additional disability must have included fault on VA's part 
or an event which was not reasonably foreseeable was added by 
amendments to 38 U.S.C.A. § 1151 and applies to claims for § 
1151 benefits filed on or after October 1, 1997.  VAOPGCPREC 
40-97, 63 Fed. Reg. 31263 (1998).  As the instant claim was 
filed prior to October 1, 1997, the sole issue for the 
Board's consideration is whether VA treatment in 1986 was the 
proximate cause of any additional disability of the right 
arm.]

Considerations in determining whether additional disability 
exists, include (but are not limited to): The veteran's 
physical condition immediately prior to the injury or disease 
(the condition the medical treatment or surgery was designed 
to treat); compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with express or implied consent.  38 C.F.R. 
§ 3.358 (for 38 U.S.C.A. § 1151 claims filed prior to October 
1, 1997)(2005).

Factual Background

A VA discharge summary dated from December 1985 to February 
1986 indicates that on January 17, 1986, the veteran 
underwent an exploratory laparotomy with distal 
pancreatectomy and splenectomy.  The veteran had intravenous 
fluids in his arms.  On January 24, 1986, it was determined 
that the veteran had septic phlebitis in his right arm.  He 
was taken to the operating room where the subcutaneous 
tissues were dissected and the phlebitic vein was identified.  
The wound was left open and gauze was packed into the wound.  
The diagnosis was phlebothrombosis and acute inflammation.  
On January 30, 1986, the induration about the veteran's right 
forearm incision and drainage site had decreased markedly.  
His wounds were all clean at the February 7, 1986 discharge.  
Discharge diagnoses included rest tremor, diabetes, septic 
phlebitis, and right forearm venectomy.

A February 13, 1986 VA outpatient treatment record noted that 
the veteran's right arm wound had no drainage or redness.

A letter from the veteran's son indicates that he had noticed 
that the veteran's arm was swollen and red during his January 
1986 hospitalization.

In a June 1986 statement, the VA Chief of Surgery at the 
medical facility that had treated the veteran noted that as a 
diabetic, the veteran was susceptible to infectious 
complications as documented by his forearm phlebitis.  The 
phlebitis of the forearm was secondary to the catheter which 
had been placed to give the veteran post-operative 
antibiotics and, although all effort is made to avoid such 
complications, they did occasionally occur.  The right 
forearm was completely healed and there was no disability 
secondary to the complication.  It was noted that the 
incision and drainage was a superficial procedure that did 
not involve tissue, muscles, or the bones.

At a September 1986 RO hearing, the veteran testified that 
his right arm scar would occasionally itch and was 
accompanied by a burning sensation, especially upon 
stretching it.

A January 2001 VA joints examination indicated that the 
veteran's right forearm wound had healed completely without 
any complications.  The diagnosis was residual soft tissue 
infection of the dorsum of the right hand with no evidence of 
problems with the muscles or the joint.

In an August 2001 opinion, a VA Chief of Surgical Services 
reviewed the veteran's claims file and indicated that the 
veteran had received the proper care for his conditions 
during his December 1985 to February 1986 treatment.  It was 
noted that he had a prior medical problem that contributed to 
his sensory and motor deficit with his extremity.

At his August 2003 Board hearing, the veteran stated that he 
was afraid to hold a cup of coffee in his right arm for fear 
of spilling it.  He stated that his right arm problems 
started before his diabetes began to take hold.

On July 2005 VA examination, the veteran stated that he had 
decreased use of his right arm since the 1986 surgery.  
Examination of the right forearm revealed a four inch 
incision from the forearm to the wrist.  A slight intention 
tremor was also noted.  The assessment was right foreman 
dorsal scar from a previous IV abscess.  The examiner stated 
that the veteran's right forearm scar had no loss of function 
related to it; it was further noted that the tremor did not 
appear to be related to his previous forearm surgery.

Analysis

A review of the contemporaneous and recent medical evidence 
reveals that the veteran suffered no additional right arm 
disability as a result of the VA treatment he received in 
January 1986.  As early as on January 30, 1986, it was noted 
that the induration about the right forearm incision and 
drainage site had decreased markedly, and a February 13, 1986 
treatment record reflects that the  right arm wound had no 
drainage or redness.  In June 1986 statement, a VA Chief of 
surgery at the medical facility where the veteran was treated 
noted that the veteran's right forearm was completely healed 
and further noted that the incision and drainage undertaken 
in January 1986 was a superficial procedure that did not 
involve tissue, muscles, or the bones.  A similar assessment 
was made by a January 2001 VA joints examiner.  A July 2005 
VA examiner, while noting the veteran's right forearm scar, 
went on to state that the scar had no loss of function 
related to it and also observed that a tremor (which the 
veteran seeks to relate to the January 1986 surgery) did not 
appear to be related to the forearm surgery.

In short, there is no competent medical evidence indicating 
that the veteran has any muscle, tissue, bone, or 
neurological involvement associated with the veteran's 1986 
VA treatment for his right forearm.  On the contrary, there 
are medical opinions nearly two decades apart stating very 
clearly that the veteran suffered no additional disability of 
the right arm as a result of his treatment in 1986.  (The 
surgical scar which is not shown to impair any function has 
never been described as other than a necessary consequence of 
r surgical treatment.)  The opinions provided by the 
examiners refer to specific clinical findings and appear to 
be based on a review of the veteran's claims file as it 
existed at that time.  Further, the July 2005 examiner's 
opinion was based not only on a review of the veteran's 
medical history but was offered following a physical 
examination of the veteran wherein the veteran's current 
right arm complaints were noted.  There is no competent 
evidence (medical opinion) to the contrary, i.e., indicating 
that the veteran indeed has right forearm disability (which 
is not a necessary consequence of properly administered 
treatment).  Likewise, there is no evidence (or allegation) 
that the veteran did not consent to the treatment/surgery 
provided.

The Board has also considered the veteran's (and his son's) 
statements regarding these claims, and notes that a claimant 
may testify as to symptoms he or she perceives to be 
manifestations of disability.  However, it does not appear 
that the veteran or his son are trained to offer medical 
opinions.  See Espiritu v. Derwinksi, 2 Vet. App. 492, 494-
495 (1992) (laypersons may be competent to provide an 
eyewitness account of a veteran's visible symptoms, but they 
are not capable of offering opinions as to medical matters).  
Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In the absence of medical evidence that the veteran actually 
has additional disability of the right forearm as a result of 
VA treatment in January 1986, benefits under 38 U.S.C.A. 
§ 1151 for such disability are not warranted.






ORDER

Service connection for loss of use of the left foot is 
denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of septic phlebitis, right forearm, claimed as due 
to treatment, including surgery, during hospitalization at a 
VA medical facility in January 1986 is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


